Citation Nr: 1512670	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  13-09 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for uterine fibroids.

2.  Entitlement to an initial compensable rating for anemia.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from August 1999 to December 2010.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The February 2011 rating decision granted entitlement to service connection for uterine fibroids and anemia and assigned 0 percent (noncompensable ratings) for each of these disabilities, effective December 28, 2010.  In the course of the appellant's appeal of the disability ratings that were assigned for each of these disabilities, a January 2014 rating decision increased the rating for uterine fibroids to 10 percent, effective December 28, 2010.  Because this increase constitutes less than a full grant of the benefit sought, this issue remains on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to an initial rating in excess of 10 percent for uterine fibroids and entitlement to an initial compensable rating for anemia, the latter of which has been found to be associated with the Veteran's uterine fibroids.  The most recent VA examinations for these issues were conducted in May 2013.  Since those examinations, the Veteran's VA medical records reflect that she underwent a uterine artery embolization in August 2013 because of increased uterine fibroid symptomatology.  VA medical records from before and after this procedure describe symptomatology associated with her anemia.  These records constitute medical evidence of worsening of the Veteran's uterine fibroids and anemia since the May 2013 VA examinations.  The Board therefore finds it necessary to remand these claims for new examinations.

While these claims are on remand, the AOJ should obtain any outstanding VA medical records and associate these records with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA medical records and associate these records with the Veteran's claims file.

2.  Following completion of the above, arrange for the Veteran to undergo an examination with an appropriate examiner to determine the severity of her uterine fibroids.  The claims file must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  The examiner should respond to the following:

(a)  Please describe all symptomatology that has been associated with the Veteran's uterine fibroids since December 28, 2010.  

(b)  Please describe all treatment that the Veteran has received for her uterine fibroids since December 28, 2010.

(c)  Please describe whether there are any periods during which the Veteran's symptoms were not controlled despite receipt of continuous treatment.

2.  Following completion of the above, arrange for the Veteran to undergo an examination with an appropriate examiner to determine the severity of her anemia.  The claims file must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  

Please provide hemoglobin readings and determine whether the Veteran's anemia is manifested by any of the following, or whether it has been manifested by any of the following since December 28, 2010:  

(a) weakness,

(b) easy fatigability,

(c) headaches, 

(d) lightheadedness,

(e) shortness of breath,

(f) dyspnea on mild exertion,

(g) cardiomegaly,

(h) tachycardia (100 to 120 beats per minute),

(i) syncope (three episodes in a six-month period),

(j) high output congestive heart failure, or

(k) dyspnea at rest.

3.  After the development requested above has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the appellant and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




